G-uerry, J.
. The Supreme Court decided in this case, on certiorari, that an action can not be brought directly and primarily against the State Highway Department for damages on account of unlawful appropriation of private property for construction of a road taken over by the State Highway Department under the State-aid system. State Highway Board v. Perkerson, 185 Ga. 617 (196 S. E. 42). See also Hardin v. State Highway Board, 185 Ga. 614 (196 S. E. 40). Under the foregoing decisions, the original judgment rendered by this court, 56 Ga. App. 316 (192 S. E. 475), reversing the judgment of the lower court in granting a nonsuit on the ground that the situs of such action Was in the county where the property so alleged to have been taken and damaged was situated, is vacated, and a judgment of affirmance is entered.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.